Citation Nr: 0728480	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-06 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for arthritis of the left 
knee, residual of a fracture of the left fibula, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  

A motion to advance this case on the Board's docket has been 
granted.  38 C.F.R. § 20.900 (2006).

A September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
increased the veteran's rating for post-traumatic 
osteoarthritis of the left knee from zero percent (non-
compensable) to 10 percent disabling.  The veteran appealed 
the RO's decision, stating that his left knee was at least as 
much of a problem as his service-connected right knee, rated 
as 30 percent disabling.  In an August 2006 decision, the 
Board found that the veteran's left knee disability warranted 
no more than the then-assigned 10 percent rating.  The 
veteran thereafter appealed the Board's decision to the 
Court.  In an order dated in April 2007, the Court granted a 
joint motion by the veteran and VA General Counsel, which was 
incorporated by reference, to vacate the Board's decision and 
remand it for readjudication in accordance with the joint 
motion.

Specifically, the parties to the joint motion agreed that the 
Board had not provided an adequate statement of reasons and 
bases in support of its decision, specifically in its 
discussion of the functional impairment caused by the 
veteran's left knee disability.  More specifically, the Joint 
Motion agreed that the Board did not adequately discuss the 
significance of medical evidence indicating that the 
veteran's left knee symptomatology included use of a cane, as 
noted in a September 2002 examination; that an August 2003 
examiner noted "marked inability to ambulate," and that the 
veteran suffered "crippling" osteoarthritis and "marked 
diminished range of motion" of the knee; and an August 2003 
treatment note's comment that the veteran exhibited 
"terrible" pain with walking.  

Although the Board addressed these factors by noting that the 
veteran's ability to walk for several hundred yards without 
resting and his routine of walking 20 minutes to a store, as 
well as objective findings of very little to no limitation of 
motion, were not consistent with such subjective indications 
of "crippling" osteoarthritis or "marked" inability to 
ambulate, the parties agreed that such an explanation by the 
Board did not suffice.  The Board is not at liberty to 
exercise its own medical judgment in cases such as this.  
Therefore, because medical opinion evidence is required to 
say just how crippling the left knee disability is, and in 
order to comply with the direction in the joint motion, a 
remand is required so that the veteran can be afforded a VA 
examination to determine the functional impairment caused by 
the veteran's left knee disability.  Accordingly, the 
veteran's case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo an examination by a 
physician with appropriate orthopedic 
expertise to determine the current degree 
of disability related specifically and 
only to the veteran's service-connected 
arthritis of the left knee, residual of a 
fracture of the left fibula.  The 
examiner should provide findings 
applicable to the pertinent rating 
criteria found at Diagnostic Codes 5003, 
and 5256 through 5262 inclusive, as 
appropriate.  The examiner should record 
the range of motion observed on clinical 
evaluation, in terms of degrees.  

If there is evidence of pain on motion, 
the examiner should indicate the degree 
of motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the appellant 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  

Recognizing that the veteran is also 
service connected for a right knee 
disability, the examiner's opinion should 
express functional impairment based on 
the left knee disability only, and should 
not take into account any functional 
impairment attributable to other 
influences such as advanced age or any 
other disability, service connected or 
not.  

The examiner should also express opinions 
related to comments and findings of other 
practitioners, as noted above, that the 
veteran's left knee symptomatology 
required use of a cane, as noted in a 
September 2002 examination (is the cane 
used in support of the left or the right 
knee?); an August 2003 examiner's note of 
"marked inability to ambulate," and 
that the veteran suffered "crippling" 
osteoarthritis and "marked diminished 
range of motion" of the knee; and an 
August 2003 treatment note showing that 
the veteran reported "terrible" pain 
with walking.  The examiner should 
specifically indicate, with respect to 
each of these assessments, whether they 
correctly reflect the level of disability 
as found by the examiner.  In other 
words, it should be noted with respect to 
each whether the description is 
adequately portrayed by the examiner's 
range-of-motion assessment based on 
functional loss.  If not, the examiner 
should explain the difference of opinion.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide an opinion on functional losses, 
stated in degrees of limited motion.  If 
the report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

